Order entered December 4, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01173-CV

                                 DENA JOHNSON, Appellant

                                                V.

                        CITIBANK (SOUTH DAKOTA) NA, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-02409

                                            ORDER
        The Court REINSTATES the appeal.

       This appeal has been pending since August 2, 2011. The appeal was abated on

February 23, 2012 due to the filing of bankruptcy by appellant. In response to our letter

inquiring about the status of the bankruptcy proceedings, on September 4, 2013, we

received a letter from appellant’s counsel stating that the bankruptcy proceeding was

discharged on May 7, 2012. Counsel attached the bankruptcy court’s order to the letter.

On October 24, 2013, the Court sent appellant a letter directing appellant to file a motion to

reinstate the appeal within ten days. To date, appellant has not responded.

       At the time the appeal was abated, appellant’s brief had been filed, but appellee’s

brief had not been filed. Accordingly, we ORDER appellant to file, within TEN DAYS of
the date of this order, either a motion to dismiss the appeal or a motion to maintain the

appeal explaining why it should be retained on the Court’s docket. No extensions will be

granted. If the Court does not receive appellant’s motion within the time specified, we will,

without further notice, dismiss the appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE